Citation Nr: 1126827	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979 and from May 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2008 from the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied entitlement to a TDIU.

In the Veteran's substantive appeal received in August 2009, he indicated that he desired a hearing before a member of the Board at the RO (i.e., a Travel Board hearing).  A hearing was scheduled to be held in April 2011.  However, he failed to report for his scheduled hearing and his request for a hearing is therefore considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he is entitled to a TDIU, citing the severity of his service-connected disabilities and their functional limitations, and medical opinion evidence substantiating such assertion.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. Id. For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.

The Veteran is service connected for residuals of left shoulder subluxation with mild degenerative arthritis at a 10 percent disability rating; tinnitus at a 10 percent disability rating; peripheral neuropathy of the left lower extremity associated with sacroiliac joint dysfunction with degenerative arthritis at a 10 percent disability rating; radiculopathy of the right lower extremity at a 10 percent disability rating; bilateral hearing loss at a noncompensable rating; and sacroiliac joint dysfunction with degenerative arthritis which was rated 10 percent disabling from September 2002, 40 percent disabling from December 2005 and 20 percent disabling from August 2008.

From December 21, 2005 to July 31, 2008, the Veteran's combined disability rating was 60 percent.  Since August 1, 2008, a combined disability evaluation of 50 percent has been in effect.

Hence, for all periods under consideration, the schedular requirements of § 4.16(a) are not met.  The question thus presented by this appeal is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, thereby warranting referral to the Director of the VA's Compensation and Pension Service for extraschedular consideration.

The Veteran was employed as an electrician.  He was last employed in 2004.

In a June 2002 physician's note, a private physician determined that the Veteran was unemployable secondary to severe lumbar disc pain and hepatitis A, B, and C.

In a December 2005 letter, a private physician noted that the Veteran had injuries to the sacroiliac joint and low back as well as residuals of left shoulder subluxation and tinnitus.  The private physician noted that as a result of these problems, the Veteran was totally disabled from any and all employment.

Given these facts, as well as the prescribed procedures for awarding a TDIU on an extra-schedular basis, pursuant to38 C.F.R. § 4.16(b), the Board is unable to award an extra-schedular TDIU, but, rather, must remand the matter for further RO consideration.  On remand, the RO must determine whether the procedures for referral for consideration of an extra-schedular TDIU, set forth in 38 C.F.R. § 4.16(b) are invoked, based on full consideration of all pertinent evidence, to particularly include the December 2005 opinion.

Accordingly, the case is REMANDED for the following action:

1.  Submit to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted on an extraschedular basis.  This submission must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on whether a TDIU should be awarded on an extraschedular basis.

2.  Following receipt of the Director's response, readjudicate the issue presented, to include the question of extraschedular TDIU entitlement.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran a reasonable period in which to respond, before returning the claims folder to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


